



DIRECTOR
DEFERRED SHARE AGREEMENT
 
THIS AGREEMENT is made as of the ___ day of _____________ (the “Effective Date”)
between Civeo Corporation, a British Columbia corporation (the “Company”), and
_________________ (“Director”).
 
To carry out the purposes of the Civeo Corporation 2014 Equity Participation
Plan (as the same may be amended, the “Plan”), by affording Director the
opportunity to acquire shares of common stock of the Company (“Stock”), and in
consideration of the mutual agreements and other matters set forth herein and in
the Plan, the Company and Director hereby agree as follows:
 
1.    AWARD OF DEFERRED SHARES. Upon execution of this Agreement, the Company
shall grant _____ Deferred Shares and any applicable Dividend Equivalents (as
provided in Section 5 below) to Director. Director acknowledges receipt of a
copy of the Plan, and agrees that this award of Deferred Shares shall be subject
to all of the terms and conditions set forth herein and in the Plan, which Plan
is incorporated herein by reference as a part of this Agreement. In the event of
any conflict between the terms of this Agreement and the Plan, the terms of the
Plan shall govern. The Director further acknowledges and confirms that the
Director's participation in the Plan, execution of this Agreement and receipt of
the Deferred Shares is voluntary.


2.    RIGHTS ATTACHING TO DEFERRED SHARES. As used herein, the term “Deferred
Share” means an unfunded and unsecured right to acquire a common share in the
Company upon satisfaction of the Vesting Conditions contained herein and in
accordance with the settlement provisions described below. Director shall have
no rights as a shareholder of the Company, no dividend rights, and no voting
rights with respect to the Deferred Shares or any share underlying the Deferred
Shares or issuable in respect of such Deferred Shares until such shares are
actually issued to and held of record by the Director. Except as expressly
provided in Section 5 below, no adjustment will be made for dividends or other
rights of a holder for which the record date is prior to the date of issuance of
the stock certificate or book entry evidencing such shares.
 
3.    VESTING CONDITIONS. The Deferred Shares issued to Director pursuant to
this Agreement may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of other than by will or the laws
of descent and distribution. In the event of termination of the Director’s
service on the Board of Directors of the Company (the “Board”) for any reason
(other than as provided below), automatically upon such termination Director
shall, for no consideration, forfeit to the Company all Deferred Shares granted
hereunder to the extent such Deferred Shares are then subject to the Vesting
Conditions. For purposes of this Agreement, Director shall be considered to be
in service on the Board as long as Director remains a Director of the Company,
or any successor thereto. Any question as to whether and when there has been a
termination of such service, and the cause of such termination, shall be
determined by the Committee in its sole discretion, and its determination shall
be final. The obligations to forfeit and surrender Deferred Shares to the
Company upon termination from service on the Board are herein referred to as
Vesting Conditions. The Vesting Conditions shall be binding upon and enforceable
against any transferee of such Deferred Shares. The Vesting Conditions shall
lapse as to the Deferred Shares granted hereunder as of the date immediately
preceding the date of the next Annual Shareholder’s Meeting of the Company
following their grant. Notwithstanding the foregoing, the Vesting Conditions
shall lapse as to the Deferred Shares (i) immediately prior to the consummation
of a Change of Control or (ii) as of the date of termination of Director’s
service on the Board due to his death or due to disability such that Director is
incapable of serving on the Board for physical or mental reasons, as shall be
determined by the Committee in its sole discretion, and its determination shall
be final.


4.    SETTLEMENT OF DEFERRED SHARES; DELIVERY OF SHARES. Subject to the lapse of
the Vesting Conditions, the Deferred Shares granted hereunder will be settled
upon the earlier of (i) Director’s “Separation of Service” with the Company
within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of
1986, as amended (the “Code”), which will generally occur upon the Director’s
cessation of providing services to the Company, or (ii) upon the consummation of
a Change of Control, provided that such Change of Control is also a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of Section
409A(a)(2)(A)(v) of the Code. On settlement of the Deferred Shares, the Company
shall issue to the Director an equivalent number of common shares in the capital
stock of the Company.


[Deferred Share Award Agreement Signature Page]    



--------------------------------------------------------------------------------






5.    DIVIDEND EQUIVALENTS. This grant of Deferred Shares includes a tandem
right to Dividend Equivalents with respect to each Deferred Share. During the
period between the Effective Date and the date the Deferred Shares granted
hereunder are settled, each “Dividend Equivalent” shall entitle the participant
to receive, as evidenced by entry in a bookkeeping account in the form of
additional Deferred Shares, prior to the date the Deferred Shares granted
hereunder are settled, the equivalent value in cash of dividends paid on Stock
of the Company, if and when declared. Dividend Equivalents shall be credited to
the Director’s bookkeeping account at the same time as dividends are paid to
shareholders and shall be subject to the same Vesting Conditions as apply to the
Deferred Shares to which they are attached. Accrued Dividend Equivalents will be
satisfied in the form of newly-issued shares from treasury, without interest, at
the same time as the underlying Deferred Shares are paid pursuant to Section 4.
 
6.    CONSIDERATION. It is understood that the consideration for the issuance of
Deferred Shares is Director’s agreement to render future services on the Board,
which services shall have a value not less than the value of such Deferred
Shares.
 
7.    STATUS OF DEFERRED SHARES. Director agrees that the Deferred Shares and
the shares of common stock issued in settlement thereof will not be sold or
otherwise disposed of in any manner that would constitute a violation of any
applicable federal, provincial or state securities laws. Director also agrees
(i) that the Company may refuse to register the transfer of the shares of common
stock issued in settlement of the Deferred Shares on the stock transfer records
of the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
laws and (ii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the shares of common
stock issued in settlement of the Deferred Shares.
  
8.    COMMITTEE’S POWERS. No provision contained in this Agreement shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee pursuant to the terms of the Plan, including, without limitation, the
Committee’s rights to make certain determinations and elections with respect to
the Deferred Shares.


9.    TAXES. Director is ultimately liable and responsible for all taxes owed in
connection with the Deferred Shares and any shares issued in settlement of such
Deferred Shares. The Company makes no representation or undertaking regarding
the tax treatment of the grant, vesting, or settlement of the Deferred Shares or
the subsequent sale of any of the underlying shares of Stock. The Company does
not commit and is under no obligation to structure this Agreement to reduce or
eliminate Director’s tax liability.
   
10.    BINDING EFFECT. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Director.
 
11.    NON-ALIENATION. Director shall not have any right to pledge, hypothecate,
anticipate or assign this Agreement or the rights hereunder, except by will or
the laws of descent and distribution.
 
12.    NOT A SERVICE CONTRACT. This Agreement shall not be deemed to constitute
a service contract, nor shall any provision hereof affect (a) the right to
terminate Director’s service on the Board in accordance with the Company’s
by-laws and applicable law or (b) the terms and conditions of any other
agreement between the Company and Director except as expressly provided herein.
 
13.    COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
 
14.    GOVERNING LAW. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.


15.    REFERENCES. Capitalized terms used and not otherwise defined herein shall
have the meanings set forth in the Plan unless the context clearly requires
otherwise.




--------------------------------------------------------------------------------






16.    CODE SECTION 409A. To the extent applicable, this Agreement is intended
to be interpreted and applied so that the payments and benefits set forth herein
comply with the requirements of Code Section 409A, and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance with Code Section 409A. Notwithstanding the foregoing, the Company
make no representations concerning Director’s tax consequences under this
Agreement under Section 409A of the Code, or any other foreign, federal, state,
or local tax law. Director’s tax consequences will depend, in part, upon the
application of relevant tax law to the relevant facts and circumstances.
Director should consult a competent and independent tax advisor regarding his
tax consequences under this Agreement.


17.    INCOME TAX ACT SECTION 7. To the extent applicable, this Agreement and
the Deferred Shares granted hereunder are intended to be interpreted and applied
so that the provisions of Section 7 of the Income Tax Act (Canada) apply.
Notwithstanding the foregoing, the Company makes no representations concerning
the application of such provisions or otherwise concerning the Director's tax
consequence under this Agreement. The Director should consult a competent and
independent tax advisor regarding his/her tax consequences.


18.    RESTRICTIONS ON RESALE. The Director acknowledges and agrees that the
issuance of any common shares upon the settlement of Deferred Shares shall be
made in Canada only in reliance on an available exemption from the prospectus
requirements. As such, the resale of any such issued common shares is restricted
and the Director may not be able to resell such common shares, except in
reliance on an available exemption from the prospectus requirements under
Canadian applicable securities laws. It is the responsibility of the Director to
consult with independent legal counsel prior to the resale of any such common
shares as to the application of any such resale restrictions.




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Director has executed this Agreement,
all effective as of the Effective Date.
 
 
CIVEO CORPORATION
 
 
 
 
 
 
 
BY:
 
 
 
 
 
NAME:
 
 
 
 
 
TITLE:
 
 
 
 
 
 
 
 
 
 
 
DIRECTOR

 


